Citation Nr: 9901373	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1943 to March 
1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disability was denied in an unappealed April 1946 rating 
decision; that decision was not appealed within one year of 
the veteran being notified.  

2.  The additional evidence submitted since April 1946 is not 
cumulative of the evidence already considered, and is 
relevant in that it purports to show that a psychiatric 
disability did not exist prior to entering active service.  


CONCLUSION OF LAW

The April 1946 rating decision denying service connection for 
a psychiatric disability is final.  New and material has been 
submitted to reopen the veterans claim for entitlement to 
service connection for a psychiatric disability.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957; 38 U.S.C.A. §§ 1110, 1111, 1137, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim for 
entitlement to service connection for a psychiatric 

disability.  He argues that the psychoneurosis and anxiety 
hysteria that was diagnosed during service and which led to 
his discharge did not preexist active service.  He states 
that his entrance examination was negative for a psychiatric 
disability, and that additional medical evidence dated prior 
to entrance into service is also negative for a psychiatric 
disability.  The veteran feels that the presumption of 
soundness was ignored in his original rating decision.  He 
contends that the stress in service caused him to develop a 
psychiatric disability, that this disability first manifested 
during service, and that he currently has the same 
disability.  The veteran says that he does not have a birth 
certificate, and he believes he was only 15 when he was 
drafted.  He argues that his young age made him more 
susceptible to the stress to which he was exposed during his 
short period of service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

Entitlement to service connection for psychoneurosis, anxiety 
hysteria was denied in a May 1946 rating decision.  The 
evidence considered consisted of the veterans service 
medical records and personnel records.  The decision noted 
that the veteran had been hospitalized for this disability 
only 64 days after entering active service, and found that 
there was no evidence of any incident or strains of service 
that could account for the disability.  Therefore, service 
connection was denied on the basis that the disability 
existed prior to entry into active service.  

The veteran was notified of the May 1946 rating decision and 
provided with his appellate rights in a May 1946 letter.  The 
veteran did not submit a Notice of Disagreement with this 
decision within one year of the notification.  Therefore, 
this decision is final, and is not subject to revision on the 
same factual basis.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When a claimant request to reopen a previous decision that is 
final, the Board must conduct a two-part analysis.  The Board 
must first determine whether the evidence submitted is new 
and material.  If the Board determines that the veteran has 
submitted evidence that is new and material, it must 
reopen the claim and evaluate the merits of the claim in view 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284. 

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran made a previous attempt to reopen his claim for 
service connection in December 1972.  An April 1973 rating 
decision denied the request to reopen his claim.  A notice of 
disagreement with this decision was received from the veteran 
in November 1973, and a statement of the case was issued in 
January 1974.  The veteran submitted a substantive appeal 
with this decision in February 1974.  A March 1974 report of 
contact with the veteran prior to the certification of his 
appeal to the Board indicates that he requested  his claim be 
deferred until a decision on a separate claim for nonservice 
connected pension could be reached.  If the decision on this 
claim was unfavorable, the veteran indicated that he wished 
his appeal to continue to the Board and to include the 
pension issue. 

Entitlement to pension was granted in a November 1974 rating 
decision.  The RO contacted the veteran by letter in November 
1974 and asked that he indicate whether or not he wished to 
continue his appeal for service connection for a psychiatric 
disability.  There is no record of a reply from the veteran, 
and the appeal was not sent to the Board.  The Board finds 
that as this appeal was complete, and as there is no 
withdrawal of the appeal in writing, the April 1973 rating 
decision is not final, and the veterans appeal remains 
pending.  38 C.F.R. §§ 19.112, 19.121 (1973); 38 C.F.R. 
§ 3.160(c) (1998).  As there are no other final disallowances 
of any form of the veterans claim for service connection 
since May 1946, all the additional evidence received since 
that time will be considered for the purposes of determining 
whether or not it is new and material.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The new evidence received since April 1946 includes the 
report of VA psychiatric and psychological examinations 
conducted in February 1973 and March 1973, as well as the 
report of an additional VA psychiatric examination conducted 
in April 1974.  The veteran has also submitted preservice 
private medical records pertaining to his employment with the 
Civilian Conservation Corps.  A photocopy of pages from his 
mothers Bible has been submitted, as well as numerous 
photocopies of his service medical records and personnel 
records.  The transcript of hearings conducted in December 
1973 and September 1998 are also contained in the claims 
folder.  Finally, the veteran has submitted a November 1972 
statement from his parents, as well as numerous personal 
statements, articles from periodicals concerning the VA, and 
copies of letters from the VA. 

The Board finds that the veteran has submitted new and 
material evidence in support of his claim for entitlement to 
service connection for a psychiatric disability.  The 
additional evidence submitted by the veteran includes a copy 
of an October 1941 examination conducted in conjunction with 
his entrance into the Civilian Conservation Corps.  There 
were no abnormalities noted on the neuropsychiatric 
examination.  In addition, the examining physician signed a 
statement indicating that the veteran was both mentally and 
physically qualified for service in the Civilian Conservation 
Corps.  This evidence is new, in that it was not considered 
by the April 1946 rating decision.  Furthermore, it is 
material in that it is offered to show that the veteran did 
not have a psychiatric disability prior to active service.  
The April 1946 rating decision denied service connection on 
the basis that the psychiatric disability existed prior to 
service.  Therefore, as the evidence is both new and 
material, the veterans claim is reopened.  

ORDER

New and material evidence has been submitted to reopen the 
veterans claim for entitlement to service connection for a 
psychiatric disability; the veterans appeal is granted.


REMAND

The Board notes that the veteran has not been afforded a 
recent psychiatric examination in conjunction with his 
attempt to reopen his claim.  Moreover, the most recent 
psychiatric examination of record was conducted in 1974, and 
the examiner did not have access to the pre-service medical 
evidence recently submitted by the veteran.  Therefore, the 
Board finds that the veteran should be afforded an additional 
VA psychiatric examination.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  The Board notes that when a previously 
disallowed claim is reopened, no action should be taken which 
would be prejudicial to the veterans procedural rights.  
Bernard v. Brown, 4 Vet. App.384 (1993).  Therefore, in order 
to assist the veteran in the development of his claim and to 
protect his right to due process, the Board remands this 
appeal to the RO for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination in order to 
ascertain the nature and etiology of his 
psychiatric disability.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to assist in the study of this 
case.  After the completion of the 
examination and the study of the 
veterans medical history as contained 
in the claims folder, the examiner 
should attempt to express an opinion for 
the following questions: (1) Did the 
veterans psychiatric disability first 
manifest during active service, or did 
it exist prior to service? (2) If the 
veteran had a pre-existing psychiatric 
disability, did this disability increase 
in severity during active service?  (3) 
Is the veterans current psychiatric 
disability the same disability for which 
he was treated during service?  The 
reasons and bases for these opinions 
should be stated in full. 

2.  After the completion of the 
development requested above to the 
extent possible, the RO should review 
the veterans claim on a de novo basis.  
Following this review, if any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case 
should include any applicable law and 
regulation not previously included in 
the prior statement of the case and 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
